Adams, J.,
dissenting. — I think that there was no consideration for the deeds executed by Martha M. Smyth. The appellees contend that they were given in consideration of an agreement to extend George B. Smyth’s note; but the note was executed at the same time that the deeds were made. It is not allowable to show that a note made' by its own terms payable on demand, was, by a contemporaneous parol agreement, payable on time.
Furthermore, there is no evidence of such agreement. The opinion concedes that there was no expressed agreement, but it holds that the plaintiffs are estopped from saying that there was no agreement. The consideration, then, according to the opinion, is not the agreement but the estoppel.
Conceding, for the present, that an estoppel arising from the acceptance of a deed could become a consideration for the deed, T am unable to conclude that any estoppel arose. Where *234a third person gives a mortgage to secure a demand note, and it is provided in the mortgage that it shall not be foreclosed •within a specified time, the right to enforce the note immediately against the maker is perfectly consistent with the terms, of the mortgage; and if the note and mortgage are executed at, the same time, the note must be regarded as immediately enforceable.
It may be true that' the maker of the note in this case procured Martha M. Smyth to give the security. The argument is that he must have expected some benefit from it. He doubtless hoped for more indulgence, but I am unwilling to hold that he became entitled to an extension in the absence of an agreement to that effect, and especially as he gave a demand note (or what is equivalent to it) which would exclude such agreement if made by parol and contemporaneously.
Besides, I do not think thht the consideration of a deed can grow out of a deed. The theory of the opinion is that the deeds are void because the plaintiffs were estopped by receiving them. But they were not estopped if the deeda are void. It is necessary to assume their validity to create the estoppel.